Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of, and claims the benefit of priority to, 
U.S. Application No. 15/725,598 filed October 5, 2017, the disclosure of which is incorporated by reference herein to its entirety. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/128,553 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,904,349. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application (17/128,553)
(underline also means similar)
US Patent 10,904,349
(bold means the differences)
1. An apparatus, comprising: a communications unit; a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
receive a first signal via the communications unit, the first signal including information indicative of an authorized data exchange involving a terminal device and a client device, the information comprising a value of a parameter that characterizes the authorized data exchange; 






























generate notification data in accordance with the notification template, the notification data being populated with a portion of the received information; and transmit a second signal via the communications unit to the client device, the second signal including the notification data, the second signal being transmitted through a programmatic interface associated with an application program executed by the client device, and the client device being configured to display the notification data on a corresponding interface.


receive a first signal via the communications unit, the first signal including confirmation data indicative of an authorized data exchange 
involving a terminal device and a client device, the confirmation data comprising a first identifier of the terminal device, temporal data associated with the authorized data exchange, and a value of a parameter that 
characterizes the authorized data exchange, the data exchange comprising a purchase transaction initiated at the terminal device by the client device, the first identifier of the terminal device comprising a name of a merchant 
involved in the purchase transaction, and the temporal data comprising a transaction date or time;  load template data from the memory, the template data comprising a plurality of candidate notification templates, each of the candidate notification templates comprising a merchant identifier and information identifying a temporal interval;  based on at least one of the 
first identifier of the terminal device or the temporal data, select a corresponding one of the candidate notification templates as a notification template for the authorized data exchange when (i) the merchant name of the corresponding one of the candidate notification templates matches the merchant identifier and (ii) the temporal interval of the corresponding one of the 
candidate notification templates includes the transaction date or time;


the second signal including the notification data, the second signal being transmitted through a programmatic interface associated with an application program executed by the client device, and the client device being configured to display the notification data on a corresponding interface. 




As demonstrated, for example the independent claim 1 of US Patent 10,904,349 discloses the features of the independent claim 1 of 17/128,553 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/128,553 to modify the claims to achieve the features of claims of US Patent 10,904,349. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20140180793 issued to Boal (Applicant’s IDS).
	Regarding claim 1, Boal teaches an apparatus, comprising: a communications unit [¶ 0064]; a storage unit storing instructions [0064, “retail data center 1320”]; and at least one processor coupled to the communications unit and the storage unit  [0079, the internet network], the at least one processor being configured to execute the instructions [0079, “module capable of interfacing with a consumer’] to: receive a first signal via the communications unit [0079], the first signal including information indicative of an authorized data exchange involving a terminal device [00612, merchant point of sale, terminal 542] and a client device (consumer device) [0065, 0067 and 0114, conducting transactions include processing payment of purchased that send to the consumer device 1305], the information comprising a value of a parameter that characterizes the authorized data exchange [0094, “contextual transaction data”]; identify and load data specifying a notification template from the storage unit [0094 and 0096, using contextual transaction data 1345, are used as templates; await customer information to be fill and using the customer information to present customized retailer offers]; generate notification data in accordance with the notification template [0096, 0463-0465, sending a customer coupon offers based in-part on the retailer pre-formatted paragraph and the information customer provided to the system], the notification data being populated with a portion of the received information [0463- 0465 building the offer with input from customer and data from server storage, See Fig. 1]; and transmit a second signal via the [0079, “consumer devices 1305”], the second signal including the notification data [0080], the second signal being transmitted through a programmatic interface associated with an application program executed by the client device [0090, the offers is send to user via mobile application], and the client device being configured to display the notification data on a corresponding interface [0081 and 0147, “offer server 1380 provides or uses an offer recommendation application programming interface by which it receives the requests along with, optionally, context information for identifying a consumer entity that corresponds to the request” and “mobile application 1612”].
	Regarding claim 2, Boal teaches the apparatus of claim 1, wherein: the notification template is associated with the authorized data exchange [0098]; and the at least one processor is further configured to identify and load the data specifying the notification template from the storage unit based on a portion of the received information [0100, provide offers for which a consumer is eligible and/or to report redeemed offers].
	Regarding claim 3, Boal teaches the apparatus of claim 1, wherein: the received information comprises a first identifier of the client device and a second identifier of the terminal device [0075]; the at least one processor is further configured to identify and load the data specifying the notification template from the storage unit based the second identifier of the terminal device [0076].
Regarding claim 4, Boal teaches the apparatus of claim 1, wherein the at least one processor is further configured to: receive, via the communications unit, a third signal from the client device [0084, “offer server 1380 simply identifies and provides information about offers in response to requests for offers”], the third signal being received prior to the first signal [0085 and 0091, send the offer based on historical contact, before the customer activates a live interaction], and the third signal comprising a first identifier of the client device and a second identifier of the terminal device [0085, the offer is send to client device as it related to information that extract from the user account]; obtain the data specifying the notification template from a first portion of the storage unit based on at least one of the first identifier and the second identifier [0086 send a specified offer that has customer related information, “activation of the corresponding offer for that consumer”]; and store the obtained data specifying the notification template within a second portion of the storage unit [0088, stored in server].
[0089, the template is issued based on retail provided templates and the type of offer currently available].
Regarding claim 6, Boal teaches the apparatus of claim 4, wherein the at least one processor is further configured to generate the notification template [0090, the customized advertisement].
Regarding claim 7, Boal teaches the apparatus of claim 1, wherein the at least one processor is further configured to: identify and load, from the storage unit, (i) first information associated with a first identifier of the client device and (ii) second information associated with a second identifier of the terminal device [0093-0094, information related to identify the consumer and consumer device]; and populate the notification data with at least a portion of the first information or the second information [0096, “to distribute offers from offer distribution system 1352”].
Regarding claim 8, Boal teaches the apparatus of claim 1, wherein the at least one processor is further configured to: identify and load, from the storage unit, (i) first demographic information associated with a first identifier of the client device and (ii) second demographic information associated with a second identifier of the terminal device [0058 and 0153, record includes a location of a customer, a location of a transaction]; and generate the notification template based on at least a portion of the first demographic information or the second demographic information [0153].
Regarding claim 9, Boal teaches the apparatus of claim 1, wherein the at least one processor is further configured to: identify and load, from the storage unit, data specifying a registration status of the client device; determine that the client device corresponds to a registered device based on the registration status; and identify and load the data specifying a notification template from the storage unit when the client device corresponds to the registered device [0079, “registration information from consumer interactions with receipt server 1370”].
[0114, “involve the consumer device 1305 communicating certain credentials and/or transaction details to the payment system 1450”]; the client device executes a payment application associated with a payment instrument available to fund the initiated transaction [0106 and 0114, “determines whether an account associated with the credentials has sufficient funds or credit for the transaction’]; the programmatic interface is associated with the executed payment application [0114, mobile applicant is used complete transaction]; and the corresponding interface is generated by the executed payment application [0114].
	Regarding claim 11, the claim resembles claim 1 and is rejected under the same rationale.

	Regarding claim 12, the claim resembles claim 2 and is rejected under the same rationale.

	Regarding claim 13, the claim resembles claim 3 and is rejected under the same rationale.

	Regarding claim 14, the claim resembles claim 4 and is rejected under the same rationale.

	Regarding claim 15, the claim resembles claim 5 and is rejected under the same rationale.

	Regarding claim 16, the claim resembles claim 6 and is rejected under the same rationale.

	Regarding claim 17, the claim resembles claim 7 and is rejected under the same rationale.

	Regarding claim 18, the claim resembles claim 8 and is rejected under the same rationale.

	Regarding claim 19, the claim resembles claim 10 and is rejected under the same rationale.

	Regarding claim 20, the claim resembles claim 1 and is rejected under the same rationale wherein Boal teaches a tangible, non-transitory computer-readable medium storing instructions that, when executed [¶ 0691, non-transitory computer-readable storage media storing instructions which, when loaded and executed, cause the one or more processors to perform the operations].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458